          Case 1:20-cr-00006-PB Document 15 Filed 02/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


United States of America

             v.                              Case No. 20-CR-6-01 PB

Christopher Cantwell




                                     ORDER

        The assented to motion to reschedule jury trial (document no. 13)

filed by defendant is granted; Final Pretrial is rescheduled to March

25, 2020 at 2:30 pm; Trial is continued to the two-week period beginning

April 7, 2020, 9:30 am.

        Defendant shall file a waiver of speedy trial rights within 10

days.    The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.



        SO ORDERED.
                                             By the Court,

                                               /s/ Paul Barbadoro
                                             ____________________________
                                             Paul Barbadoro
                                             United States District Judge

Date: February 20, 2020

cc:     U.S. Marshal
        U.S. Probation
